DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/21/2021 has been acknowledged.
Status of Application
Claims 1-10 and 12-20 are pending. Claim 11 has been previously cancelled. Claims 1 and 15 have been amended. Claims 1 and 15 are the independent claims. The Allowance is in response to the “AFCP2.0 with Amendments and Remarks” received on 7/7/2022.
Response to Arguments
With respect to applicant’s “AFCP2.0 with Amendments and Remarks” filed on 7/7/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the Objection to the Drawings applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The Objection to the Drawings has been withdrawn.
With respect to the claim rejections on Claims 1-10 and 12-20 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 103 for Claims 1-10 and 12-20 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1-10 and 12-20: Claims  have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1 and 15 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “receiving a location of the CoG of vehicle's mobility unit from a database; estimating a posture of the vehicle task-preforming unit, relative to one  of: a fixed portion of the vehicle and the ground, from the stream of images; estimating a payload mass from the stream of images; and calculating a temporal change in the location of the vehicle's center of gravity based on the location of the CoG of vehicle's mobility unit, the posture of the vehicle task-preforming unit and payload mass-; and determine a probability of rolling-over of the vehicle by calculating an energy of rolling the vehicle by, determining a temporal tilting angle between a normal to the ground area passing through the temporal CoG and a gravity vector passing through the temporal CoG, the mass of the payload, a mass of the vehicle, and the relative temporal position between the vehicle and the ground, when the probability exceeds a threshold value, execute at least one of: sending a message to an external device associated with an operator of the vehicle, and controlling at least one of: the vehicle or at least one of the vehicle's parts”. 
The closest prior art of reference is Yamamoto (United States Patent Publication 2021/0246626). Yamamoto is also system and method for vehicle control while lifting, however Yamamoto does not specifically state a system with the limitations as cited above.
Another prior art of reference is Kitajima et al. (United States Patent Publication 2020/03040208). Kitajima is also system and method for vehicle control, however Kitajima does not specifically state the limitations as stated above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1 and 15 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669